—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered June 8, 2001, convicting him of attempted murder in the second degree, attempted assault in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his guilt of attempted murder in the second degree, attempted assault in the first degree, and assault in the second degree beyond a reasonable doubt because the evidence demonstrated that he acted in self-defense and in the “heat of passion.” We disagree.
*502Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of each crime of which he was convicted beyond a reasonable doubt. The defendant’s intent to kill or cause serious physical injury to the complainant was evidenced by the potentially mortal slash and stab wounds he inflicted upon the complainant (see People v Bedell, 272 AD2d 622). Moreover, statements made by the defendant hours after the attack upon the complainant indicated the defendant’s desire to cause the complainant’s death.
The resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit (see People v Brown, 269 AD2d 539, 540; People v McKenzie, 173 AD2d 493, 494). Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.